EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Original Claims 9-15 are amended as follows: 

9. The bioreactor of claim 1, wherein said hydrogel scaffold comprises a plurality of serpentine layers, having a primary axis defined by said serpentine layer, and further wherein successive said serpentine layers are placed on each other in a cross-hatch configuration, so that the primary axes of successive layers are perpendicular.

10. The bioreactor of claim 2, wherein said cross-hatch manner, establishes a plurality of rectangular holes, said rectangular holes having an aspect ratio when viewed in plan view.

11. The bioreactor of claim 3, wherein said aspect ratio is selected from the group consisting of 2 x 2, 2 x 3, 2 x 4, and 2 x 5.

12. The bioreactor of claim 3, wherein said successive layer that have a primary axis in the same direction are placed so that they are offset from each other.



14. The bioreactor of claim 1, wherein said cardiomyocytes are human induced Pluripotent Stem Cell (hiPSC) cardiomyocytes.

15. The bioreactor of claim 1, wherein said microfibrous hydrogel scaffold is manufactured using additive manufacturing techniques.

Note that ‘Original’ claims 8-15 have been renumbered and are now ‘Final’ claims 1-8.


Original Claims 16-20 are amended as follows: 

16. A method for drug screening with the bioreactor of claim 1, the method comprising the steps of: A) additive manufacturing the microfibrous hydrogel scaffold; B) bioprinting the endothelial cells directly within said scaffold, said bioprinting step occurring concurrently with said step A); C) seeding the result of said step A) and said step B) with the cardiomyocytes to yield said myocardium, said step C) being accomplished with the controlled anisotropy; and D) screening said drug with the bioreactor.

17. The method of claim 9, further comprising the step of: E) embedding said myocardium from said step C) into the bioreactor that is a microfluidic perfusion bioreactor.


19. The method of claim 10, wherein said step C) is accomplished with human-induced Pluripotent Stem Cell (hiPSC) cardiomyocytes.

20. The method of claim 12, wherein said hiPSC cardiomyocytes are specific to a patient being proposed for treatment, with said drug for which said method is being accomplished.

Note that ‘Original’ claims 16-20 have been renumbered and are now ‘Final’ claims 9-13.

Original Claims 1-7 are amended as follows: 

Claim 1. A method for fabricating endothelialized myocardium for use in the bioreactor of claim 1, the method comprising the steps of: A) additive manufacturing the microfibrous hydrogel scaffold; B) bioprinting the endothelial cells directly within said scaffold, said bioprinting step occurring concurrently with said step A); C) seeding the result of said step A) and said step B) with the cardiomyocytes to yield said myocardium; and, said step C) being accomplished with the controlled anisotropy.

2. The method of claim 14, further comprising the step of: D) embedding said myocardium from said step C) into the bioreactor that is a microfluidic perfusion bioreactor.


4. The method of claim 16, wherein said step C) is not accomplished until ten to fourteen days after the accomplishment of said step B).

5. The method of claim 14, wherein said step C) is accomplished with neonatal rat cardiomyocytes.

6. The method of claim 14, wherein said step C) is accomplished with human-induced Pluripotent Stem Cell (hiPSC) cardiomyocytes.

7. The method of claim 14, wherein said step A) results in a scaffold having an aspect ratio selected from the group consisting of 2 x 2, 2 x 3, 2 x 4 and 2 x 5.

Note that ‘Original’ claims 1-7 have been renumbered and are now ‘Final’ claims 14-20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632